                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  CHARLES EDWARD RAY                             )
  KENNEDY,                                       )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )           No. 3:20-CV-00295-JRG-DCP
                                                 )
  ANDERSON COUNTY, TENNESSEE,                    )
  and SOUTHERN HEALTH                            )
  PARTNERS,                                      )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith:

        1. Defendants’ motions for summary judgment [Docs. 22, 24] are GRANTED;

        2. This action is DISMISSED;

        3. Because the Court has CERTIFIED in the memorandum opinion that any appeal from
           this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
           is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.
           App. P. 24; and

        4. The Clerk is DIRECTED to close the file.

        So ordered.

        ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:


       s/ LeAnna R. Wilson
       District Court Clerk


Case 3:20-cv-00295-JRG-DCP Document 27 Filed 07/27/21 Page 1 of 1 PageID #: 201
